             1                                    UNITED STATES DISTRICT COURT

             2                                 NORTHERN DISTRICT OF CALIFORNIAcLEP?^n^'^ny;-;-'°0'''G
             3                                     iPWff                      ^                                   ^Hui-UHNIA

             4      IN THE MATTER OF             ^                        caSI)J22lMISg ^
                    Patrick Arthur Sizemore, bar number                   ORDER TO SHOW CAUSE RE
                                                                          SUSPENSION FROM MEMBERSHIP
                    062803                                                IN GOOD STANDING OF THE BAR
                                                                          OF THE COURT


                 TO; Patrick Arthur Sizemore, bar number 062803

                          The State Bar of Califomia has notified the United States District Court for the Northern District of

             0   California that, effective June 15, 2019, you have become ineligible to practice law in the State of

             1   Califomia following disciplinary action. Under this Court's Civil Local Rule 11-7,this status change may

      cd     2   render you ineligible for continued active membership in the bar ofthe Northern District of Califomia.
B 6
O            3        Effective the date of this order, your membership in the bar ofthis Court is suspended on an interim
.a u         4   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before September 23,2019, you may file a response
     <4-(
CO   o

Q tj         5   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
CO *C

^^
00 Q        6    website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
T5 S
             7   suspended from membership without further notice.
'a ^
             8        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

            19   to active menjbership in the State Bar of California, you may apply for reinstatement pursuant to Civil
            20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after September 23,2019 absent further order of

            21   this Court.

            22            IT IS SO ORDERED.

            23   Dated: 8/12/19

IrO         24

            25
                                                                      JAMES
                                                                      United S
                                                                                       TO
                                                                                      District Judge
 0          26

            27

            28
                 A ttorney-disciplinejOSC
                 rev. 11-18
